DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          REYNALDO A. DIAZ,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D15-947

                               [May 27, 2015]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Robinson,
Judge; L.T. Case No. 81-10807 CF10A.

   Reynaldo A. Diaz, Cross City, pro se.

   No appearance required for appellee.

PER CURIAM.

    Reynaldo Diaz appeals the trial court’s order denying his motion for
jail credit pursuant to Florida Rule of Criminal Procedure 3.801. We
affirm because Diaz does not claim that he is entitled to additional credit
for time served in county jail before sentencing, as provided in section
921.161, Florida Statutes. See Fla. R. Crim. P. 3.801(a). This decision is
without prejudice to Diaz’s right to pursue, through administrative
remedies within the Department of Corrections, any right to recalculation
of his sentence. See Taylor v. Dugger, 527 So. 2d 891 (Fla. 1st DCA
1988); Diaz v. State, 107 So. 3d 448 (Fla. 4th DCA 2013).

   Affirmed without prejudice.

WARNER, CIKLIN and LEVINE, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.